Exhibit 12.1 PUGET ENERGY STATEMENT SETTING FORTH COMPUTATIONS OF RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Successor Predecessor Period from Periodfrom 12 Months 12 Months February 6, January 1, Ended Ended through through March 31, December 31, December 31, February 5, Years Ended December 31, Earnings Available For Fixed Charges: Pre-tax income: Income from continuing operations before income taxes $ AFUDC - equity ) AFUDC - debt ) Total $ Fixed charges: Interest expense $ Other interest 69 Portion of rentals representative of the interest factor Total $ Earnings available for combined fixed charges $ Ratio of Earnings to Fixed Charges x x x x x x x
